Citation Nr: 0419078	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left lower extremity disability, 
claimed to have resulted from VA hospitalization or medical 
or surgical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1959 and from October 1961 to August 1962.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to award 
38 U.S.C.A. § 1151 benefits for left leg disability resulting 
from surgery performed at a VA medical center in January 
1998.  

VA medical records indicate the veteran had history of 
progressive worsening of left-sided L5 radiculopathy since 
1995.  He underwent L-4 discectomy in January 1997 without 
complications.  Postoperatively he did well and was able to 
ambulate without assistance.  Postoperative strength was 5/5 
and he was immediately able to move all lower extremities 
with preoperative strength.  

In January 1998, the veteran was admitted to the VA Medical 
in Charleston for reexploration of L4-5 laminectomy with 
removal of extensive scar tissue around the left L5 nerve 
toot and removal of recurrent disc material.  An MRI showed 
scarring and disc fragment adjacent to left L5 nerve root.  
Preoperative records include progress note of the informed 
consent discussion (SF 522).  This progress note reflects 
that the procedure was discussed with the veteran; the 
indications, risks and benefits were explained to the veteran 
and he was offered an opportunity to ask questions.  The 
operation report indicated that a fragment of the disc was 
removed from underneath the L5 nerve root on the left.  The 
nerve root had been very adherent to the surrounding scaring 
and the dura was not intact around this nerve root sleeve 
following scar removal and decompression.  There were no 
complications and no complaints were noted at discharge.

In September 1999, the veteran filed a claim for left leg 
disability secondary to surgery performed at the Charleston 
VAMC.  In support of his claim is a private treatment report 
dated in April 2000.  The veteran reported that prior to the 
1998 surgery he had no weakness or numbness but that as soon 
as he awakened from surgery he has left lower extremity 
weakness and numbness in the L5 dermatome distribution on the 
lateral side of the leg which crossed over to the first ray 
of the foot and on the medial side of the foot.  He also had 
complete loss of dorsiflexion of the ankle with absence of 
function of the extensor hallucis longus and the tibialis 
anterior.  The other extensors in the toes were also absent.  

The veteran obtained a second opinion dated September 2000.  
The examiner reviewed records provided by the veteran noting 
that the veteran had full function in his left ankle prior to 
surgery.  Additional notes from his hospital stay show 
absolute complete foot drop of the left foot following 
surgery.  The examiner concluded that to a reasonable degree 
of certainty it appeared that the veteran did in fact have 
inadvertent injury to the left nerve root at the time of 
surgery.  He further opined that this result was definitely 
not a normal occurrence following back surgery.  

Following evaluation in February 2001, a VA examiner 
concluded that the history and examination would highly 
suggest that the veteran's left leg disability is a 
consequence of the second low back surgery.  However, it is a 
well-described complication of lumbar surgery and would not 
necessarily indicate any negligence on the part of the VA.  
Significantly, the VA neurologist did not have any medical 
records provided to him for review.

The Board notes that the provisions of 38 U.S.C.A. § 1151 
were revised effective October 1, 1997.  Since the veteran's 
claim was filed in September 1999, after the change in law, 
the new version of the law applies to his case. VAOPGCPREC 
40- 97.

Section 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. (West 2002).

Section 1151 also requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Id.

Although the veteran underwent an examination for VA purposes 
in February 2001, the Board notes that the claims folder was 
not made available to the examiner.  As a result, the current 
record is inadequate to render a fully informed decision on 
the issue without the benefit of medical expertise.  The VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Moreover, the February 2001 VA physician did not make 
reference to the September 2000 opinion.  The Board believes 
that a VA physician should review the veteran's medical 
records, with particular attention to the severity of 
symptomatology, prior to the 1998 surgery and offer a medical 
opinion with regard to any contentions of VA negligence.  The 
opinion should also include review of the September 2000 
opinion, and a discussion of why he or she agrees, or 
disagrees, with the private physician's opinion.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Specifically, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
but not limited to discharge summaries, 
progress notes, medication orders, 
nursing notes, for all treatment rendered 
the veteran from the VA Medical Center in 
Columbia, South Carolina, dated from 
January 1998 to the present.  In any 
case, the RO should document attempts to 
ensure all contemporary records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

3.  The RO should schedule the veteran 
for a VA examination by a neurologist to 
evaluate the nature and extent of the 
veteran's left leg disability and 
determine whether it is at least as 
likely as not that any current left leg 
disability is the result of the 1998 VA 
surgery.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder, and all 
VA records related to the January 1998 
surgery, including, but not limited to: 
consultation reports, progress notes, 
operative reports, nursing notes, 
laboratory reports and any follow-up 
reports must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

Based on the medical findings and a 
review of the claims folder, the 
neurologist is asked to offer an opinion 
regarding whether the left leg disability 
was a reasonably foreseeable result of 
the 1998 surgery.  Should the examiner 
determine that the disability was not 
reasonably foreseeable, an opinion should 
be offered as to whether the additional 
disability was the result of 
carelessness, negligence, lack of proper 
skill, error of judgment or a similar 
instance of fault on the part of VA in 
its medical or surgical treatment.  If 
the examiner is unable to provide the 
requested opinions, the report should so 
state.  The factors upon which the 
medical opinion is based must be set 
forth in the report.  All opinions 
expressed by the VA physician must be 
accompanied by a complete rationale and 
should discuss the September 2000 opinion 
of the private physician.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an SSOC and allow 
them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




